—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered May 11, 1999, convicting him of attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The charge, viewed as a whole, was proper (see, People v Ladd, 89 NY2d 893, 895). The sentence was not excessive (see, People v Suitte, 90 AD2d 80).
*481The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Krausman, Florio and Schmidt, JJ., concur.